TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-10-00624-CV




Trent Davis, Appellant

v.

Texas Department of Family and Protective Services, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-08-001528, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant Trent Davis, appearing pro se, seeks to appeal from the trial court’s order
granting his trial counsel’s agreed motion to withdraw.


  This Court’s jurisdiction is limited to the
review of final judgments and certain interlocutory orders signed by the trial court.  See Tex. Civ.
Prac. & Rem. Code Ann. § 51.012 (West Supp. 2010), § 51.014 (West 2008); see also Lehmann
v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A trial court’s order granting a motion to
withdraw is not an appealable interlocutory order.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014. 
No appealable judgment or order appears in the record.  Accordingly, this appeal is dismissed for
want of jurisdiction.
 
 
 
                                                                                    
                                                                        Diane M. Henson, Justice                           
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Jurisdiction
Filed:   November 5, 2010